 1

 2
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON
 3
                                                                        Jan 28, 2020
 4                                                                          SEAN F. MCAVOY, CLERK



 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    DAVID DANIELS,
                                                    NO: 4:19-CV-5256-RMP
 8                               Plaintiff,
                                                    ORDER DISMISSING
 9          v.                                      ACTION WITHOUT
                                                    PREJUDICE
10    MICHAEL WAYMAN and
      THOMAS L’HEUREUX,
11
                                 Defendants.
12

13         By Order filed January 16, 2020, the Court directed Plaintiff David Daniels

14   to provide sufficient documentation to comply with 28 U.S.C. § 1915(a)(2). On

15   January 22, 2020, Plaintiff filed a letter stating his intent to proceed no further with

16   this action, as he has filed the same complaint in the Western District of

17   Washington and wishes to proceed only with that action.

18         The Court liberally construes Plaintiff’s letter as a Motion to Voluntarily

19   Dismiss pursuant to pursuant to Fed. R. Civ. P. 41(a), ECF No. 6. Defendants

20   have not been served in this action. Having reviewed Mr. Daniel’s submission and

21   the remaining record, the Court grants Mr. Daniels’ construed motion to



     ORDER DISMISSING ACTION WITHOUT PREJUDICE -- 1
 1   voluntarily dismiss this action.

 2         Accordingly, IT IS HEREBY ORDERED:

 3      1. Plaintiff’s construed Motion to Voluntarily Dismiss, ECF No. 6, is

 4         GRANTED.

 5      2. This action is DISMISSED WITHOUT PREJUDICE.

 6      3. All other pending motions are DENIED as moot.

 7         IT IS SO ORDERED. The District Court Executive is directed to enter this

 8   Order, enter judgment of dismissal without prejudice, provide a copy to Plaintiff,

 9   and close this case.

10         DATED January 28, 2020.

11
                                                s/ Rosanna Malouf Peterson
12                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
13

14

15

16

17

18

19

20

21



     ORDER DISMISSING ACTION WITHOUT PREJUDICE -- 2
